        Case 1:20-cv-00224-JDP Document 14 Filed 10/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    MARDOMIANO SANCHEZ,                             Case No. 1:20-cv-00224-JDP
12                          Plaintiff,                ORDER GRANTING THE PARTIES’
                                                      STIPULATION FOR (1) A REMAND AND (2)
13             v.                                     AN ORDER THAT THE CLERK ENTER
                                                      JUDGMENT IN FAVOR OF THE PLAINTIFF
14    COMMISSIONER OF SOCIAL
      SECURITY,                                       ECF No. 13
15
                            Defendant.
16

17

18            Pursuant to the stipulation of the parties, ECF No. 13, this case is hereby remanded under
19   the fourth sentence of 42 U.S.C. § 405(g). The Clerk of the Court is directed to enter a final
20   judgment in favor of plaintiff and against defendant.
21
     IT IS SO ORDERED.
22

23
     Dated:         October 6, 2020
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26   No. 205.
27

28
                                                        1
